UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6313


ALFRED BRADLEY ADKINS,

                     Petitioner - Appellant,

              v.

CHRISTOPHER GOMEZ, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:19-cv-00112-GMG)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alfred Bradley Adkins, Appellant Pro Se. Erin K. Reisenweber, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alfred Bradley Adkins, a federal prisoner, appeals the district court’s order adopting

the magistrate judge’s recommendation to grant Respondent’s dispositive motion and deny

relief on Adkins’ 28 U.S.C. § 2241 petition. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Adkins

v. Gomez, No. 3:19-cv-00112-GMG (N.D.W. Va. Feb. 4, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2